DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims

The amendment to claim 6 has been approved.


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 18, “The method according to Claim 1,” should be changed to - - The non-transitory computer-readable medium of Claim 15 - - .

Allowable Subject Matter

Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
In light of the Applicant’s remarks, filed 10/29/2021, the previously relied upon prior art to Yamakita (JP 2001-265324) and Amigud (US 2018/0061254) no longer teach or fairly suggest all the limitations of the present claims.
As stated by the Applicant, Yamakita describes a five stage evaluation to determine motif, phrase, and/or whole melody similarity between two musical pieces (paragraph [0120]). However, Yamakita does not disclose at least “training a machine learning model based on a plurality of preexisting encoded lead sheets; receiving, at a plagiarism detector, an encoded test lead sheet representing a test lead sheet having a plurality of segments; [and] testing the encoded test lead sheet using the trained machine learning model to detect a level of plagiarism of a plurality of elements within one or more segments of the plurality of segments of the encoded test lead sheet in relation to the plurality of preexisting encoded lead sheets,” as recited in claim 1, and similarly in independent claims 8 and 15.
Specifically, Yamakita does not disclose at least the training and/or use of a machine learning model as part of the similarity determination process. The previous Office Action recited that “a machine learning model is merely a file that has been trained to recognize or find patterns (see Yamakita paragraph [0035], sequential and progressive comparison, combining comparison methods to create a trained filed; [0051], collation within a database; [0052], learning by summing and preparing patterns; 
The Applicant further comments that Yamakita additionally fails to disclose lead sheets or encoded lead sheets that are used to train the machine learning model, or testing a lead sheet for plagiarism. In the Applicant’s Specification, paragraph [0010], a lead sheet is disclosed as including a melody, associated chord labels, and, sometimes, lyrics aligned with the melody. However, Yamakita only discloses a melody similarity determination method (paragraph [0006]). The previous Office Action cited paragraphs [0050] and [0120] of Yamakita to show that Yamakita discloses “a method for testing a lead sheet for plagiarism” and “receiving, at a plagiarism detector, an encoded test lead sheet representing a test lead sheet having a plurality of segments.” The Applicant has again provided thorough remarks detailing how Yamakita in fact does not teach said limitation.

With regards to Amigud, Applicant has recited that Amigud describes a system and method for analyzing behavior patterns and learner-produced content to perform plagiarism collusion detection, authorship identification, and student performance predictions (Abstract, and paragraphs [0033]-[0038]). However, the Applicant further remarks that Amigud does not disclose at least “training a machine learning model 
As noted by the Applicant, Amigud appears to disclose learner-produced content including textual content such as “sheet music” (paragraph [0037]). Amigud also discloses analyzing data using machine-learning techniques and reporting the results (paragraph [0079]). However, Amigud does not disclose training the machine learning algorithms used for detecting plagiarism, let alone “training a machine learning model based on a plurality of preexisting encoded lead sheets” as recited in the claims. Amigud only references training a classification algorithm that identifies a student using behavioral patterns (paragraph [0122]). Therefore, Amigud also fails disclose “testing the encoded test lead sheet using the trained machine learning model to detect a level of plagiarism of a plurality of elements within one or more segments of the plurality of segments of the encoded test lead sheet in relation to the plurality of preexisting encoded lead sheets” as recited in the claims.
Amigud also appears to disclose reporting the results of the analysis in various forms including a list of learners whose work requires manual review, a report showing the confidence level of identity of authorship, or a report depicting “predicted probabilities of the behavioral pattern attribution, learners' academic abilities, 

After further search and consideration of the prior art, in light of these remarks, no other references could be found, which teach or fairly suggest, alone or in combination, all the claimed elements of the present invention. Therefore, independent claims 1, 8 and 15, and their dependent claims 2-7, 9-14 and 16-21, have been deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350. The examiner can normally be reached M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        11/5/2021